Case 4:19-cv-01751-DMR Document 26-8 Filed 07/29/19 Page 1 of 2

EXHIBIT H
Case 4:19-cv-01751-DMR Document 26-8 Filed 07/29/19 Page 2 of 2

Subject: please use email

From: "D. J. Bernstein" <djb@cr.yp.to>

Date: 16 Jun 2016 15:33:41 -0000

To: Henry de Valence <hdevalence@riseup.net>
Message-ID: <20160616153341 .30550.qmail@cr.yp.to>

Dear Harry,

A few weeks ago you initiated a strictly confidential, and ongoing,
conversation with me. During this conversation I have been listening
carefully to what you’ve been saying, frequently summarizing to confirm
my understanding, asking questions regarding various details, and
providing my advice as to the best procedures for you to follow.

I’m deeply concerned about this conversation, for two basic reasons.

First, I’ve now heard multiple rumors making me believe that you have
been summarizing the contents of this conversation to other people in a
highly inaccurate way. Perhaps you weren’t paying close attention to
what I said, or perhaps you weren’t careful in how you summarized it.
There are other possible explanations—--perhaps the rumors I’ve heard do
not reflect what you actually said; perhaps I seriously miscommunicated
something---but the bottom line is that I’m not confident in the
reliability of the communication channel.

Second, some of the things you’ve said sound more severe than simply
wanting advice. It seems to me that you’re facing problems that you
don’t feel able to resolve on your own: your goal is for other people,
in particular me, to take action. However, a strictly confidential
conversation makes action impossible. My role in such a conversation is
purely as an advisor; complaints and other requests for action require
different procedures.

Given these concerns, I’ve decided that this message will be the end of
our strictly confidential conversation. I recommend that you send me a
separate message explaining in detail what problems you’re facing---
without any reference to the previous conversation; again, it’s
procedurally impossible for me to take action that relies even slightly
on any portion of a strictly confidential conversation---and explaining
what actions you would like me to take.

I’m sorry if this sounds excessively formal, but following proper
procedures avoids errors and provides protection for everyone involved.

---Dan
